Citation Nr: 0718212	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-20 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits, in the calculated amount of $4,114.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1945 to November 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Committee on Waivers and Compromises (Committee) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that waiver of recovery 
the assessed overpayment was precluded by bad faith.


FINDINGS OF FACT

1.  The appellant was awarded VA improved death pension 
benefits effective from 1985; she was thereafter informed in 
various VA letters that she was obligated to provide prompt 
notice of any change in income or net worth, and that a 
failure to provide such notice would result in the creation 
of an overpayment that would be subject to recovery.

2.  In an Eligibility Verification Reports (EVR) that was 
signed by the appellant and received at VA in January 2001, 
the appellant listed her income from the U.S. Social Security 
Administration (SSA) for the period from January 1, 2000 
through December 31, 2000 as $405 per month.

3.  A VA match with SSA payment records reflects that in 
March 2000 the appellant's payments from SSA increased to 
$944 per month.

4.  The RO retroactively reduced the appellant's death 
pension benefits from March 1, 2000, and retroactively 
terminated those benefits effective March 1, 2000, creating 
an overpayment in the amount of $4,114.

5.  There is a reasonable doubt as to whether the creation of 
the overpayment of death pension benefits in the amount of 
$4,114 involved willful failure to disclose a material fact, 
or unfair or deceptive dealing on the part of the appellant. 

6.  The appellant was at fault in the creation of the $4,114 
death pension overpayment debt.

7.  VA was not at fault in the creation of the $4,114 death 
pension overpayment debt.

8.  There is reasonable doubt on the question of whether the 
collection of the overpayment debt of $4,114 would cause the 
appellant undue hardship.

9.  There is reasonable doubt on the question of whether the 
collection of the pension overpayment debt of $4,114 would 
defeat the purpose for which death pension benefits were 
intended.

10.   Failure to make restitution in the amount of $4,114 
would not result in unjust enrichment of the  appellant.  

11.  The appellant did not change her position to her 
detriment in reliance on $4,114 in VA death pension benefits.


CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of death pension 
benefits, in the calculated amount of $4,114, is not 
precluded by law.  38 U.S.C.A. §§ 5103, 5107, 5302(c) (West 
2002 & Supp. 2006); 38 C.F.R. § 1.962 (2006).   

2.  With reasonable doubt resolved in the appellant's favor, 
recovery of the assessed overpayment of death pension 
benefits, in the calculated amount of $4,114 would be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002 
& Supp. 2006); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006) do not apply to a claim 
for waiver of recovery of overpayment, the Court also 
observed that the statute  pertaining to waiver claims, 
38 U.S.C.A. § 5302, includes its own notice procedures.  
Barger v. Principi, 16 Vet. App. 132 (2002).  The Board 
observes that the RO properly followed the procedures of 
38 U.S.C.A. § 5302 and 38 C.F.R. 
§ 3.105(h) (2006) prior to discontinuing the appellant's 
death pension benefits based on information received about 
SSA income.  As evidenced by the RO's letters and notices, 
the appellant was provided ample opportunity to explain why 
her failure to report the SSA income does not constitute an 
act of bad faith, and to state how recovery of the death 
pension overpayment in the amount of $4,114 would be against 
equity and good conscience.  

A review of the record reveals that the appellant was awarded 
VA death pension benefits effective from 1985.  She was 
thereafter informed in various VA letters that she was 
obligated to provide prompt notice of any change in income or 
net worth, and that a failure to provide such notice would 
result in the creation of an overpayment that would be 
subject to recovery.

In an EVR that was signed by the appellant and received at VA 
in January 2001, the appellant listed her income for the 
period from January 1, 2000 through December 31, 2000 from 
SSA as $405 per month.

A VA match with SSA payment records reflects that in March 
2000 the appellant's payments from SSA increased to $944 per 
month.  Thereafter, the RO retroactively reduced the 
appellant's death pension benefits from March 1, 2000, and 
retroactively terminated those benefits effective March 1, 
2000, creating an overpayment in the calculated amount of 
$4,114.

The October 2002 decision of the Committee that is on appeal 
found that waiver of overpayment of death pension benefits 
was precluded by bad faith on the part of the appellant.  VA 
law precludes waiver of recovery of an overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or, (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b).  For misrepresentation, there must be 
willful misrepresentation of a material fact or willful 
failure to disclose a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  
38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad faith" refers to 
"unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense."  Conduct by a claimant 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government is required for a showing of bad faith.  38 
C.F.R. § 1.965(b)(2).  In Richards v. Brown, 9 Vet. App. 255 
(1996), the Court found that the operative language in 38 
C.F.R. § 1.965(b)(2) limits bad faith to cases in which there 
is an intent to seek an unfair advantage of the Government.  

On the question of whether this case involved bad faith on 
the part of the appellant in the creation of the overpayment 
of death pension benefits in the amount of $4,114, the 
appellant contends that she was unaware that SSA and VA did 
not communicate with each other, that she only has a fourth 
grade education, she is of advanced age, and she did not 
understand the complexities of income reporting requirements.  
This case involves inaccurate representations by the 
appellant in January 2001 regarding her income from SSA for 
the period from March 2000 through December 2000.  

After a review of the evidence in this case, the Board finds 
that there is a reasonable doubt as to whether the creation 
of the overpayment of death pension benefits in the amount of 
$4,114 involved a willful failure to disclose a material 
fact, or unfair or deceptive dealing on the part of the 
appellant.  The January 2001 EVR requested the monthly amount 
of SSA income for the entire year of 2000 (from January 1, 
2000 through December 31, 2000), but the EVR form only called 
for one dollar amount.  To accurately complete the EVR, the 
appellant should have listed both the $405 per month SSA 
income amount, as she did, but also should have listed the 
increased SSA income amount of $944, and should have 
designated the month that the increased SSA income began.  
The $405 the appellant reported as SSA income was accurate 
for the beginning months of 2000, but was only inaccurate for 
the period from March 2000.  

As a result, there is the possibility of some confusion by 
the appellant in the reporting of SSA income for an entire 
one year period, especially in light of her advanced age and 
educational background.  The possibility of some confusion by 
the appellant is important because a finding of bad faith 
specifically requires that the evidence show mental intent to 
seek an unfair advantage.  With the resolution of reasonable 
doubt in the appellant's favor, the Board finds that the 
appellant was free from bad faith in the creation of the 
overpayment of improved death pension benefits in the amount 
of $4,114.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Because the October 2002 Committee decision on appeal found 
bad faith, it did not reach the determination as to whether 
recovery of the overpayment in this appellant's case would be 
against equity and good conscience.  Generally, for the Board 
to decide in the first instance whether recovery of the 
overpayment would be against equity and good conscience would 
be prejudicial to the appellant; however, because this 
decision is a full grant of the benefits (waiver of recovery 
of overpayment) sought on appeal, the appellant is not 
prejudiced by the Board deciding in the first instance 
whether recovery of the overpayment would be against equity 
and good conscience.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Moreover, the statement of the case provided to 
the appellant in March 2004 included VA regulations regarding 
equity and good conscience.  In this regard, the appellant 
provided a current financial status report in support of her 
request for waiver of the assessed overpayment.  

A waiver of recovery of an overpayment of pension benefits 
may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  
38 C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).  Moreover, the statutory phrase "equity and good 
conscience" does not stand in isolation.  See Smith v. 
Derwinski, 1 Vet. App. 267, 279 (1991).  The equity-and-good-
conscience standard means arriving at a fair decision between 
the obligor and the Government.  In making this decision, in 
accordance with 38 C.F.R. § 1.965(a), consideration is given 
to the following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the debt.
2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.
3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.
5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.
6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.  

The appellant is seeking a waiver of recovery of overpayment 
of VA death pension benefits in the amount of $4,114.  On the 
question of whether recovery of the overpayment would be 
against equity and good conscience, the appellant contends 
that she has large medical bills, and house repair expenses, 
and that she is of advanced age and poor health.  Through her 
representative, the appellant contends that collection of 
this indebtedness would create an undue hardship on the 
appellant, and would defeat the purpose for which benefits 
were intended, because the appellant's only income sources 
are VA pension and SSA.

The appellant's failure to notify VA of the change in her SSA 
income in March 2000, and to accurately report the change in 
SSA income to VA either in March 2000 or subsequently in the 
January 2001 EVR form, is the fault of the appellant.  It is 
the responsibility of the pension recipient to notify VA of 
all circumstances that will affect entitlement to receive the 
rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1) 
(2006).  The appellant had been notified through various VA 
letters of the requirement to report changes in income, and 
the appellant was aware of the reporting requirements, as she 
had been reporting her SSA income to VA for years.  VA was 
not at fault in the creation of the debt. 

There is reasonable doubt on the question of whether the 
collection of the death pension overpayment debt of $4,114 
would deprive the appellant of basic necessities, that is, 
cause undue hardship.  As the appellant's representative 
points out, and as the appellant's income reporting on the 
EVRs reflects, previously VA pension income, then SSA income, 
are the only sources of income for the appellant.  The 
appellant's Medical Expense Reports for the January 2000 
through December 2000, and January 2001 through December 
2001, reporting periods reflect that the appellant has 
ongoing medical expenses for doctor's visits, medication, and 
transportation to the doctors. 

The appellant did not change her position to her detriment.  
Her reliance on $4,114 in VA death pension benefits did not 
result in relinquishment of a valuable right or the 
incurrence of a legal obligation. 

Failure to make restitution would not result in unfair gain 
to the debtor (appellant).  The appellant's only source of 
income is SSA payments.  While the evidence shows that the 
appellant failed in her duty to promptly report SSA income 
changes to VA, the evidence does not show that the death 
pension benefits obtained would provide her with an unfair 
advantage.  

There is reasonable doubt on the question of whether the 
collection of the overpayment debt of $4,114 would nullify 
the objective for which pension benefits were intended.  The 
appellant's only income sources were VA pension, then SSA.   

For these reasons, and with the resolution of reasonable 
doubt in the appellant's favor, the Board finds that, under 
the facts of this particular claim, recovery of overpayment 
in pension benefits in the amount of $4,114 would be against 
equity and good conscience; therefore, recovery of $4,114 by 
the Government should be waived.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  




ORDER

Consideration of waiver of recovery of the overpayment of 
death pension benefits in the amount of $4,114 is not 
precluded by bad faith on the part of the appellant. 

Waiver of recovery of the overpayment of death pension 
benefits in the amount of $4,114, is granted.   



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


